DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Neuworth on 11/17/2021.
The application has been amended as follows: 
Claim 17
Line 22

Claim 25
	Line 1
	Delete “claim 24” and replace with - - claim 17 - -.

Claim 33
	Line 19
Add -- providing an outlet of the reservoir is connected to an inlet of the heating element via a first tube, and an outlet of the heating element is connected to an inlet of the binary distributor via a second tube – after “in use;” .

Cancel claim 24.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 17-20, 22, 25-26 and 30-32 are allowable because the prior art does not disclose or teach wherein when the second wall of the bottom outlet portion is mated with the first wall of the top seal portion and wherein an outlet of the reservoir is connected to an inlet of the heating element via a first tube, and an outlet of the heating element is connected to an inlet of the binary distributor via a second tube.

Claims 33-35 are allowable because the prior art does not disclose or teach wherein the second wall of the bottom outlet portion is mated with the first wall of the top seal portion and providing an outlet of the reservoir is connected to an inlet of the heating element via a first tube, and an outlet of the heating element is connected to an inlet of the binary distributor via a second tube. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761